Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
The amendment, filed on 08/26/21, in which claims 4-5, 9, 11-12, 14, 16-17, 19, 21, and 69 are
currently amended and claims 3, 7-8, 13, 18, 22, 24-44, 46-51, 53-68, and 70-77 are canceled, is acknowledged.
Claims 1-2, 4-6, 9-12, 14-17, 19-21, 23, 45, 52, and 69 are pending in the instant application.
Claims 1-2, 4-6, 9-12, 14-17, 19-21, 23, 45, 52, and 69 are examined on the merits herein.

Information Disclosure Statement
The Information disclosure statement filed on 08/26/21 has been fully considered. 

Priority 
The instant application claims priority from U.S. provisional application no. 63/025905, filed
05/15/20, and U.S. provisional application no. 63/091874, filed 10/14/20.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 does not clearly and legibly show the atoms and numbers of the shown structure
Appropriate correction is required.
Claim 69 is objected to because of the following informalities:  
The claim has lined through “any one of claims 52-67” yet the claim lacks a claim status identifier to show that the claim has been amended. Preliminary amendments must comply with 37 CFR 1.121. 
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). “
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites a Markush grouping including “diABZI STING agonist-1 (e.g., CAS NO.:2138299-34-8).” The parenthetical citation is exemplary language that leads to confusion over the intended scope of the claim. See MPEP 2173.05(d). A basic structure search performed with Scifinder-n shows that two CAS numbers are associated with diABZI as shown below. 
    PNG
    media_image1.png
    573
    1135
    media_image1.png
    Greyscale

From the exemplary language and from what is known about the base structure of diABZI, it is not know which embodiment the claim recites. Amending the claim to better recite the desired limitation as well as removing the exemplary language can overcome this rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 12, 16, and 23 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ager et al. Intratumoral STING activation with T-cell checkpoint modulation generates systemic antitumor immunity. Cancer Immunol Res. (2017) 5(8): 676–684 herein referred to as Ager.
Ager teaches that coordinated manipulation of independent immune regulatory pathways in the tumor microenvironment-including blockade of T-cell checkpoint receptors and reversal of suppressive myeloid programs can render aggressive cancers susceptible to immune rejection. (See Ager abstract). Ager teaches an evaluation of T-cell checkpoint modulating antibodies targeting CTLA-4, PD-1, and 4-1BB together with myeloid agonist targeting either STING or Flt3 in the TRAMP-C2 model of prostate cancer to determine whether low-dose intratumoral delivery of these agents could elicit systemic control of multi-focal disease. (See Ager abstract). Ager teaches that the systemic triple checkpoint modulation with anti-CTLA-4 , anti-PD-1, and anti-4-1BB demonstrated efficacy in this model but concurrent administration of CDG (STING agonist) and the triple checkpoint modulation induced complete bilateral tumor rejection in approximately 75% of mice (See Fig 1D and pg 678 right col.). Ager teaches that the administration of CDG (STING agonist) mobilized abscopal immunity. Ager teaches that local administration of CDG and antibody provides substantial systemic benefit while minimizing the potential for immune-related adverse events. 
Regarding claims 1, 2 and 4, Ager teaches that a STING agonist, CDG, was evaluated with antibodies targeting CTLA-4, PD-1, and 4-1BB in intratumoral delivery (abstract). The term “comprises” is open-ended and does not limit the claimed embodiment to just the recited limitations. Thus, the work of Ager anticipates the claimed embodiment. 
Regarding claim 9, Ager teaches STING activation by use of dinucleotide cyclic di-GMP (GDG). (See pg. 677 left col. 2nd parag.). 
Regarding claims 12 and 16, Ager teaches that given the potential toxicity of anti-CTLA-4, anti-PD-1, and anti-4-1BB combination therapy, an investigation whether intratumoral administration of this combination at low doses could serve as a safer alternative to systemic antibody therapy (See pg 677 left col. 3rd parag.). This combination is further tested with CDG (STING agonist) (See pg 677 left col. 3rd parag.). 
Regarding claim 23, Ager teaches that the intratumoral administration of the STING agonist cyclic di-GMP (CDG) augmented the therapeutic effect of systemic triple checkpoint modulation and promoted the cure of 75% of mice with bilateral TRAMP-C2. (See abstract). Ager teaches that the triple checkpoint inhibitor and CDG were concurrently administered.  (See pg 678 right col.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-12, 14-15, 17, 19-20, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US20180230177A1 herein referred to US’177 in view of Li et al (Activating cGAS-STING pathway for the optimal effect of cancer immunotherapy. Journal of Hematology & Oncology (2019) 12:35).
US’177 teaches that novel cyclic di-nucleotide cGAMP analogs and pharmaceutical compositions thereof can enhance a body’s immune response by activating STING and are useful for the immunotherapy of cancer, infectious diseases and immune disorders. (See [0002]). US’177 teaches that their inventive STING agonist can be injected directly to tumors, or systemically, including injection into muscles (intra-muscular), skins (subcutaneous and intradermal), peritoneal (intraperitoneal), lymph nodes (intralymphatic) or veins (intravenous). (See [0166]). US’177 teaches that their STING agonist can be in a pharmaceutical composition in combination with at least one further therapeutic agent, which includes but is not limited to immune checkpoint inhibitors such as antibodies against PD-1, PD-L1, or CTLA-4. (See [0190]). US’177 teaches that pharmaceutical combinations using their STING agonist (Formula I) can be administered simultaneously in a unitary pharmaceutical composition or separately in separate pharmaceutical compositions. (See US’177 [0247]). US’177 teaches that it does not matter if the compounds are administered in the same dosage form and states that one compound may be administered topically and the other compound may be administered orally and that both compounds can be suitably administered orally. (See US’177 [0247]). US’177 teaches that formula I of their invention encompasses EA2, found in table 4 on pg 121, which has the following formula: 

    PNG
    media_image2.png
    315
    914
    media_image2.png
    Greyscale

Wherein US’177 teaches many aspects of the invention, US’177 does not teach wherein the STING agonist and CTLA4 inhibitor can be administered intratumorally. 
Li teaches a review of the STING agonist known in the prior art as well as advances of the combination therapy of STING agonist and immunotherapy. (See Li title and abstract).  Li teaches an investigation into the efficacy of intratumoral injection of three immune checkpoint inhibitors (ICIs): an anti-CTLA-4 antibody, an anti-PD-1 antibody, and an anti-4-1BB antibody in a mouse prostate cancer model. Li teaches that this ICI cocktail therapy eliminated bilateral tumors in 40% of mice while the contaminant administration of STING agonist CDG and the triple immune checkpoint blockade induced bilateral tumor regression in 75% of mice. (See page 8 bridging parag. between left and right col.). Li teaches that STING agonist is the ideal sensitizer for anti-PD-1/anti-PD-L1 therapy. (See pg 7 1st sentence of “Anti-PD-1/PD-L1 combined with STING agonist”). 
Given the prior art, it would be obvious for one have ordinary skill in the art to combine a STING agonist with an anti-CTLA-4 antibody in a method of treating cancer in a patient wherein the CTLA-4 inhibitor is administered intratumorally. One of ordinary skill in the art would be motivated to do so because US’177 teaches that activation of the cGAS-STING pathway activates anti-tumor immunity including the production and infiltration of tumor specific CD8 T cells and that cGAMP analogues, such as those disclosed by US’177, are expected to function synergistically with immune checkpoint inhibitors. US’177 teaches that the combination therapies (using ICIs and cGAMP analogues) are likely to bring therapeutic benefits to a larger percentage of cancer patients. One of ordinary skill in the art would have a reasonable expectation of success in administering the CTLA-4 inhibitor and STING agonist intratumorally because Li teaches that immune checkpoint inhibitors and STING agonist can be administered intratumorally (See pg 8 “The role of cGAS-STING pathway in anti-CTLA-4 treatment” 2nd parag.). 
Regarding claims 4-6 and 11, US’177 teaches that the compound of Formula I (STING agonist) may be injected directly to tumors, or systemically including intravenously (See [0166]). US’177 teaches that the pharmaceuticals of the invention can be adapted for oral administration. (See [0215]). 
Regarding claims 9-10, US’177 teaches compound EA2 in Table 4 (pg 121) which is a cyclic dinucleotide structure that matches the embodiment of claim 10. 

    PNG
    media_image3.png
    350
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    327
    media_image4.png
    Greyscale




Regarding claims 12, 14-16, 17, 19-21, 23 and 45, as discussed above US’177 teaches that Formula 1 can be in a pharmaceutical composition with at least one further therapeutic agent which can be antibodies against PD-1, PD-L1, and/or CTLA4. (See [0190]). US’177 teaches that the STING agonist can be administered directly into tumors. (See [0166]). Li teaches an investigation into the efficacy of intratumoral injection of three immune checkpoint inhibitors (ICIs): an anti-CTLA-4 antibody, an anti-PD-1 antibody, and an anti-4-1BB antibody in a mouse prostate cancer model. Thus, it would be obvious to administer both components intratumorally as both reagents are known in the field to have such features. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Ager et al (Intratumoral STING activation with T-cell checkpoint modulation generates systemic antitumor immunity. Cancer Immunol Res. (2017) 5(8): 676–684) and in view of McCormack et al (CMAJ. (2011) 183(1): 65–69). 
Ager teaches that coordinated manipulation of independent immune regulatory pathways in the microenvironment-including blockade of T-cell checkpoint receptors and reversal of suppressive myeloid programs can render aggressive cancers susceptible to immune rejection. (See Ager abstract). Ager teaches an evaluation of T-cell checkpoint modulating antibodies targeting CTLA-4, PD-1, and 4-1BB together with myeloid agonist targeting either STING or Flt3 in the TRAMP-C2 model of prostate cancer to determine whether low-dose intratumoral delivery of these agents could elicit systemic control of multi-focal disease. (See Ager abstract). Ager teaches that the systemic triple checkpoint modulation with anti-CTLA-4 , anti-PD-1, and anti-4-1BB demonstrated efficacy in this model but concurrent administration of CDG (STING agonist) and the triple checkpoint modulation induced complete bilateral tumor rejection in approximately 75% of mice (See Fig 1D and pg 678 right col.). Ager teaches that the administration of CDG (STING agonist) mobilized abscopal immunity. Ager teaches that local administration of CDG and antibody provides substantial systemic benefit while minimizing the potential for immune-related adverse events. 
While Ager teaches the beneficial effects of a STING agonist in combination with a triple checkpoint therapy, Ager is silent to the use of a two-part dose regime wherein the priming dose of STING agonist is less than the amount of the STING agonist in the maintenance dose. 
McCormack teaches an approach to dosing wherein the starting dose is lower than initial doses recommended by product monographs (See abstract). McCormack teaches that this approach has several important advantages such as decreasing the risk of adverse effects, engage patients in determining the best dose for them, and provide a placebo effect, if present, and mitigating the ethical issues associated with the use of placebos (See abstract). McCormack teaches that this approach is supported based on evidence from clinical trials, clinical experience and patient preference (See “Rationale” 1st sentence). McCormack teaches that in a meta-analysis of 39 prospective studies about three-quarters of the reported side effects of medications were dose related (See pg 66 left col 2nd parag.). McCormack teaches that in a recent randomized controlled trial of colchicine a dose of 1.8 mg was found to be as effective as 4.8 mg for the treatment of acute gout; the incidence of diarrhea was 77% (19% severe) in the high-dose group and only 23% (0% severe) in the low-dose group(See pg 66 left col 2nd parag.). McCormack teaches that in animal research in which breeding is highly controlled to the point that animals are virtually genetically identical there is still a wide dose response relation (See pg 66 left col. 4th parag.). McCormack teaches that undoubtedly some patients will end up requiring higher doses and that these starting with a lower dose with these patients could result in a delay or inconvenience which is a counterbalance to the cost savings and reduced risks of adverse events as well as the clear advantage for patients requiring only the lowest doses (see pgs. 67 right col. last parag. bridging into pg 68). 
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ager and McCormack by starting with a priming dose followed by a maintenance dose, as taught by McCormack, of the STING agonist in the combination therapy with a triple checkpoint blockade comprising inhibitors to 4-1BB, PD-1, and CTLA-4, as taught in Ager, to arrive at the claimed invention, in order to receive the expected benefit of reducing risk of adverse effects, as taught by McCormack. It is noted that the claim recites the term “comprises” which is open-ended and does not prevent the addition of secondary agents, like immune checkpoint inhibitors. Ager teaches that local ulceration occurred at the treatment site (see pg 680 lines between Figs 4 and 5). Ager teaches that tumor size at the time of therapy may play a role in determining the extent of ulceration, as injection of larger, 28-day established TRAMP-C2 tumors resulted in reduced ulceration (see pg 680 lines between Figs 4 and 5). Ager further proposes multiple mechanism may be responsible for these off-target toxicities and further teaches intratumoral hemorrhagic necrosis in a number of tumor models upon local delivery of RR-CDG with radiotherapy, involving swelling and leakage of neovascular endothelium and stromally derived TNFα release has been observed previously in the prior art (See “Discussion” pg 683 parag. 3). Ager teaches that the triple checkpoint blockade is administered low-dose intratumorally to be safer than systemic antibody therapy (see pg 677 left col. 3rd parag). In light of these toxicities observed in Ager, it would be obvious for one having ordinary skill to seek methods of reducing toxicity such as administering lower starting doses, as taught by McCormack, of the STING agonist. McCormack teaches that this method is particularly advantageous for conditions that are not life-threatening conditions or severe (See McCormack “Conclusion” 1st sentence). McCormick teaches that an artisan should start at low dose and titrate upward to improve tolerability, may improve adherence, and reduce drug cost (See McCormack “Conclusion” first two sentences). 

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Ager et al (Intratumoral STING activation with T-cell checkpoint modulation generates systemic antitumor immunity. Cancer Immunol Res. (2017) 5(8): 676–684), in view of Li et al (Activating cGAS-STING pathway for the optimal effect of cancer immunotherapy. Journal of Hematology & Oncology (2019) 12:35).
As discussed above Ager anticipates the claimed invention. Ager is silent to the use of the claimed species of STING agonist. 
	Li teaches a review of the STING agonist known in the prior art as well as advances of the combination therapy of STING agonist and immunotherapy. Li teaches that the cGAS-STING pathway was indispensable to maximize anti-CTLA-4 treatment effect. (See “The role of cGAS-STING pathway in anti-CTLA-4 treatment”). Li teaches that anti-CTLA-4 treatment reduces the activation threshold of T cells and magnifies the tumor-specific immune response. Li teaches that there are many STING agonists known such as DMXAA and DiABZI. (See table 1). Li also teaches that intratumoral injection of ICIs cocktail including an anti-CTLA-4 antibody with STING agonist resulted in bilateral tumor regression in 75% of mice. (See “The role of cGAS-STING pathway in anti-CTLA-4 treatment”).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ager and Li by substituting the CDG STING agonist in the disclosed method of administering a STING agonist and triple checkpoint therapy, as taught by Ager, with known STING agonists such as DMXAA or DiABZI, as taught by Li, to arrive at the instantly claimed invention, since this would be a simple substitution of one known element for another to obtain predictable results. One of ordinary skill in the art would have a reasonable expectation of success because Li teaches that DMXAA and DiABZI, both have anticancer effects and can be administered intratumorally (See Table 1 of Li).	


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 9:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600